Citation Nr: 1301725	
Decision Date: 01/16/13    Archive Date: 01/23/13

DOCKET NO.  09-30 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to the service-connected diabetes mellitus, type II.  

2.  Entitlement to an initial compensable rating for erectile dysfunction.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel




INTRODUCTION

The Veteran had active service from May 1964 to July 1967.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In addition to the two issues listed on the first page of this document, the Veteran also initiated an appeal with regard to the issue of an initial rating higher than 60 percent for chronic kidney disease; however, he did not perfect his appeal to the Board as to this issue on the VA Form 9, Appeal to Board of Veterans' Appeals, which was received from him in August 2009, and so it is not in appellate status.  

The issue of entitlement to service connection for hypertension, to include on a secondary basis, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center in Washington, DC.


FINDING OF FACT

From the effective date of service connection, the Veteran's erectile dysfunction is not shown to be manifested by deformity of the penis with loss of erectile power.


CONCLUSION OF LAW

The criteria for an initial compensable rating for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.31, 4.115b, Diagnostic Code 7522 (2012).




The Veterans Claims Assistance Act of 2000 (VCAA)

Duty to Notify

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following:  (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to the effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated). 

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided the Veteran with content-complying VCAA notice on the underlying claim of service connection for erectile dysfunction by letter dated in June 2008.  Where, as here, service connection has been granted and an initial disability rating has been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the RO's decision does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable in the claim for a higher rating.  See Dingess, 19 Vet. App. 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 134 (2008) (where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective notice with respect to any downstream elements). 

Duty to Assist

Relevant to its obligation to assist a claimant, VA has also made reasonable efforts to identify and obtain relevant records in support of the claim.  38 U.S.C.A. § 5103A (a), (b) and (c).  The Veteran has had the opportunity to testify at a hearing, but he declined a hearing.  Furthermore, the RO has obtained pertinent VA treatment records, records from the Social Security Administration, and private records identified by the Veteran such as those from St. Petersburg General Hospital.  A request for records from Dr. Gerald Bertoni was made, but he did not respond and the Veteran was notified of this in an August 2008 letter as well as in the October 2008 rating decision.  The Veteran has not identified any additionally available evidence for consideration in his appeal. 

Further, VA has conducted a VA examination in an effort to substantiate the claim in October 2008.  38 U.S.C.A. § 5103A(d).  This examination was adequate because it provided sufficient information to decide the appeal and was based on a review of the relevant medical records by an examiner with appropriate expertise.  38 C.F.R. § 3.159(c)(4); Barr v Nicholson, 21 Vet. App. 303 (2007). 

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Evaluating Disabilities

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The  percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Analysis

The Veteran's erectile dysfunction has been evaluated as noncompensable, ever since service connection was established effective in May 2008.  He has also been awarded special monthly compensation for loss of use of a creative organ under 38 C.F.R. § 3.350, effective in May 2008.  

Erectile dysfunction is evaluated under 38 C.F.R. § 4.115b, Diagnostic Code 7522, which provides for a 20 percent rating for deformity of the penis with loss of erectile power.  In every instance where the schedule does not provide a zero percent rating for a diagnostic code, a zero percent rating shall be assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31. 

The Veteran underwent a VA examination in October 2008.  He reported that he had developed erectile dysfunction about 16 years previously and that approximately 14 years previously he underwent surgery for a penile implant.  He related that he was not incontinent and did not have any current treatment for his condition.  His erectile dysfunction was remedied by his penile implant and he was able to achieve vaginal penetration without ejaculation.  On examination, there was no penile deformity or testicular atrophy.  No other abnormalities were identified.  The diagnoses included erectile dysfunction.  

A review of other medical records in the file does not demonstrate that the Veteran has penile deformity.  

In a November 2008 statement, the Veteran indicated that he had a deformity of the penis due to an implant secondary to his erectile dysfunction, and that his condition therefore met the criteria for a 20 percent rating.  In an August 2009 statement, he asserted that the VA examiner had stated that he saw evidence of some deformity but that were it not for the penile implant, he would or could have been awarded a 20 percent disability rating.  The Veteran found it "hard to believe" that if a veteran took action to improve his condition, it would be used as a "basis" for a zero percent rating.  

The examination results and the Veteran's statements do not indicate that since service connection for erectile dysfunction was established, he has had any obvious deformity of the penis.  The Veteran feels that without his implant, there would be evidence of a deformity, as related by a medical examiner.  Nevertheless, his condition as it currently stands is not manifested by deformity, and the VA examiner stated that his condition was remedied by the implant so that he was able to achieve vaginal penetration.  Because the record does not show that the Veteran has deformity of the penis with loss of erectile power, a compensable evaluation is not warranted for erectile dysfunction.  See 38 C.F.R. § 4.115b, Code 7522.  Moreover, there are no other diagnostic criteria under which the Veteran would be more appropriately evaluated.  

For the foregoing articulated reasons, from the effective date of service connection in May 2008, the preponderance of the evidence is against an initial compensable rating for erectile dysfunction.  In arriving at this conclusion, the Board has considered whether assignment of "staged" ratings under Fenderson v. West, 12 Vet. App. 119, 126-27 (1999) was appropriate.  As the preponderance of the evidence is against the claim, there is no doubt to be resolved and the claim is denied.  38 C.F.R. § 5107(b).

Extraschedular Rating

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Comparing the Veteran's current disability level and symptomatology to the Rating Schedule, the level of disability is encompassed by the Rating Schedule.  A higher rating is provided for a more severe condition.  Furthermore, the Veteran has not been hospitalized for his disability, nor does he receive any treatment.  The VA examiner in October 2008 also noted that there were no applicable occupational effects.  In short, the evidence has not shown that there is marked interference with employment.  In light of the foregoing, the assigned schedule rating is adequate and no referral to an extraschedular rating is required under 38 C.F.R. § 3.321(b)(1). 


ORDER

Entitlement to an initial compensable rating for erectile dysfunction is denied.  


REMAND

In regard to the claim of entitlement to service connection for hypertension, to include as secondary to the service-connected diabetes mellitus, type II, the Veteran asserts that a VA examiner in October 2008 erred when he stated that the Veteran's diagnosed hypertension was not secondary to his diabetes mellitus because diabetes was "not an etiology for hypertension."  Indeed, as pointed out by the Veteran's representative, VA's Adjudication Procedure Manual specifically notes that complications of diabetes may include secondary hypertension.  See M21-1MR, Part III, Subpart iv, Chap. 4, Sec. F, Para. 22c.  

A preliminary review of the record shows that during service the Veteran had an elevated blood pressure reading of 138/92 in December 1964, and after service he had an elevated blood pressure reading of 155/90 on a VA outpatient record in September 1996, an elevated reading of 164/90 on an April 1998 VA examination report, and a diagnosis of a history of hypertension on an August 1999 VA outpatient record.  The VA examiner in October 2008 did not provide any comment as to whether there was onset of hypertension during service, stating instead that hypertension was diagnosed in approximately 2000.  The VA examiner also did not furnish any opinion as to whether the Veteran's hypertension may be related to his service-connected chronic kidney disease, which is associated with his diabetes mellitus, type II, or whether his hypertension may be aggravated by his service-connected disabilities.  In regard to the latter, VA outpatient records in March 2007 and September 2008 indicate that the hypertension was poorly, or not, controlled.  

The Veteran should be provided another VA examination on the basis that the rationale for the VA opinion in October 2008 is not helpful in resolving the appeal because it either did not account for significant facts in the case or provide a plausible basis for the opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 12 (2007) (medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine whether it is at least as likely as not (50 percent probability or more) that his current hypertension is caused by active service or is otherwise related to active service, or whether it is at least as likely as not  that it was caused or aggravated by service-connected diabetes mellitus, type II, by service-connected chronic kidney disease, or by any other service-connected disability.  The claims folder should be made available to the examiner for review.  The examiner should undertake any development deemed necessary. 

The examiner is asked to consider, and comment upon as necessary, the clinical findings as related in the service treatment records (where a blood pressure reading of 138/92 was taken in December 1964); VA outpatient records such as those in September 1996 (blood pressure was 155/90), July 1998 (diagnosis of borderline hypertension), August 1999 (diagnosis of history of hypertension), and in March 2007 and September 20008 (blood pressure was poorly, or not, controlled); and VA examination reports such as those in April 1998 (blood pressure was 164/90) and October 2008 (diagnosis of hypertension). 

In formulating the opinion, the term "aggravation" means a permanent increase in the underlying disability, that is, an irreversible worsening of hypertension beyond the natural clinical course and character of the condition due to diabetes mellitus or chronic kidney disease as contrasted to a temporary worsening of symptoms. 

Also, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against causation/aggravation is so evenly divided that it is as medically sound to find in favor of causation/aggravation as it is to find against causation/aggravation. 

2.  Following completion of the foregoing development, adjudicate the claim.  If the benefit sought on appeal remains denied, furnish the Veteran a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).






______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


